Atkinson, J.
Under the provisions of the Civil Code, § 5681, a prochein ami, who has prosecuted a personal action in the name and behalf of a minor, will not be allowed to receive the proceeds of the suit until he has executed the bond therein provided for. This, however, does not prevent a lawfully authorized levying officer from proceeding with the collection'of the execution issued upon such judgment. Payment to the lawfully authorized officer will he protection for the defendant, and it is the officer who will be interested in seeing that the prochein ami gives the bond. The bond is never required until the time comes for the prochein ami “to receive the proceeds,” and that condition does not exist while the enforcement of the execution continues to remain in the coercive state. It follows that it is not an available ground of illegality to the enforcement of snch execution that the prochein ami has not given the bond before mentioned.

Judgment affirmed.


All the Justices concur.